                                                                                                                                                           Case 2:19-cv-00273-KJM-DB Document 35 Filed 03/27/20 Page 1 of 17


                                                                                                                                                      1    JASON M. SHERMAN, ESQ. (SBN 245190)
                                                                                                                                                           jason@jsl-law.com
                                                                                                                                                      2    KRISTEN M. CAPRINO, ESQ. (SBN 306815)
                                                                                                                                                           kristen@jsl-law.com
                                                                                                                                                      3    JOHNSON SCHACHTER & LEWIS
                                                                                                                                                           A Professional Law Corporation
                                                                                                                                                      4    Harvard Square
                                                                                                                                                           2180 Harvard Street, Suite 560
                                                                                                                                                      5    Sacramento, CA 95815
                                                                                                                                                           Telephone: (916) 921-5800
                                                                                                                                                      6    Facsimile: (916) 921-0247
                                                                                                                                                      7    Attorneys for DEFENDANT:
                                                                                                                                                           VACAVILLE UNIFIED SCHOOL DISTRICT
                                                                                                                                                      8
                                                                                                                                                      9                                   UNITED STATES DISTRICT COURT
                                                                                                                                                      10                                 EASTERN DISTRICT OF CALIFORNIA
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12   I.V., a minor by and through her Guardian ad )             CASE NO. 2:19-cv-000273-KJM-DB
                                                                                                                                                           Litem RON V..                                )
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13                                                )             DEFENDANT VACAVILLE UNIFIED
                                                                                                                                                                                                        )             SCHOOL DISTRICT’S ANSWER TO
                                                                                                                                                      14           Plaintiff,                           )             PLAINTIFF’S FIRST AMENDED
                                                                                                                                                                                                        )             COMPLAINT AND DEMAND FOR JURY
                                                                                                                                                      15                                                )             TRIAL
                                                                                                                                                           v.                                           )
                                                                                                                                                      16                                                )
                                                                                                                                                           VACAVILLE UNIFIED SCHOOL                     )             Complaint Filed:        February 13, 2019
                                                                                                                                                      17   DISTRICT, a public entity; JANE SHAMIEH, )
                                                                                                                                                           an individual; KIM KLOPSON, an individual, )               Trial Date:             None Set
                                                                                                                                                      18   and DOES 1 through 50, inclusive,            )
                                                                                                                                                                                                        )
                                                                                                                                                      19                                                )
                                                                                                                                                                   Defendants.                          )
                                                                                                                                                      20                                                )
                                                                                                                                                                                                        )
                                                                                                                                                      21
                                                                                                                                                      22           Defendant VACAVILLE UNIFIED SCHOOL DISTRICT 1 (hereinafter “Defendant” or
                                                                                                                                                      23   “VUSD”) answers Plaintiff’s unverified First Amended Complaint as follows:
                                                                                                                                                      24           Defendant generally denies each and every, all and singular, conjunctively and
                                                                                                                                                      25   disjunctively, the allegations contained in each and every cause of action of Plaintiff’s First
                                                                                                                                                      26   Amended Complaint on file herein, and further denies generally and specifically that Plaintiff
                                                                                                                                                      27
                                                                                                                                                           1
                                                                                                                                                      28      While Superintendent Shamieh was originally named as a Defendant in this action, the Court granted her Motion
                                                                                                                                                           to Dismiss which dismissed her from all causes of action in which she was named. Plaintiff was given leave to
                                                                                                                                                           amend but failed to do so, therefore Superintendent Shamieh is no longer a Defendant in this action.

                                                                                                                                                                                                                  1
                                                                                                                                                                                   DEFENDANT VACAVILLE UNIFIED SCHOOL DISTRICT’S
                                                                                                                                                                                   ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                                                                           Case 2:19-cv-00273-KJM-DB Document 35 Filed 03/27/20 Page 2 of 17


                                                                                                                                                      1    sustained any injury, damage or loss by reason of any act, omission or negligence on the part of
                                                                                                                                                      2    Defendant, and further denies that Plaintiff was or will be damaged in any sum or sums
                                                                                                                                                      3    whatsoever, or at all.
                                                                                                                                                      4                                             THE PARTIES
                                                                                                                                                      5            1.     Defendant admits Plaintiff was a minor at the commencement of this action and
                                                                                                                                                      6    further admits an Application and Order for Appointment of Guardian Ad Litem requesting that
                                                                                                                                                      7    RON V. Plaintiff’s father, be appointed as Plaintiff’s Guardian ad Litem was filed in the United
                                                                                                                                                      8    States District Court for the Eastern District. Defendant is without sufficient knowledge or
                                                                                                                                                      9    information to admit or deny the remaining allegations in ¶1, and on that basis, denies those
                                                                                                                                                      10   allegations.
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11           2.     Defendant admits Plaintiff was a special education student at Browns Valley
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12   Elementary School, a school within the Vacaville Unified School District, and that Plaintiff rode
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13   a District bus, but Defendant is without sufficient knowledge or information to admit or deny
                                                                                                                                                      14   that Plaintiff rode a District bus “to and from school each day,” and on that basis, denies that
                                                                                                                                                      15   allegation. The remaining allegations in ¶2 are legal conclusions, legal contentions, and/or
                                                                                                                                                      16   arguments to which no response is required.
                                                                                                                                                      17           3.     Defendant admits it is a public entity within the meaning of California
                                                                                                                                                      18   Government Code sections 811.2, 900 et seq., is duly incorporated and operating under
                                                                                                                                                      19   California law as a school district, and that it receives funding from the federal government.
                                                                                                                                                      20   Defendant is without sufficient knowledge to admit or deny the procedure for apportionment of
                                                                                                                                                      21   funds by the state of California, and on that basis, denies that allegation. The remaining
                                                                                                                                                      22   allegations in ¶3 are legal conclusions, legal contentions, and/or arguments to which no response
                                                                                                                                                      23   is required.
                                                                                                                                                      24           4.     Defendant admits it controlled, directed, managed, operated and/or owned
                                                                                                                                                      25   Browns Valley. Defendant further admits Plaintiff’s Individual Education Plan (“IEP”) specified
                                                                                                                                                      26   that she was entitled to home-to-school transportation and that Board Policy 3541.2(a) discusses
                                                                                                                                                      27   transportation for students with disabilities as specified in their IEP plans. Defendant further
                                                                                                                                                      28   admits it controlled, directed, managed, operated and/or owned the buses used in the home-to-


                                                                                                                                                                                                            2
                                                                                                                                                                                    DEFENDANT VACAVILLE UNIFIED SCHOOL DISTRICT’S
                                                                                                                                                                                    ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                                                                           Case 2:19-cv-00273-KJM-DB Document 35 Filed 03/27/20 Page 3 of 17


                                                                                                                                                      1    school transportation of students. Defendant is without sufficient knowledge or information to
                                                                                                                                                      2    admit or deny the remaining allegations in ¶4, and on that basis, denies those allegations.
                                                                                                                                                      3           5.      Defendant denies that Defendant Kim Klopson (“Klopson”) was a bus driver
                                                                                                                                                      4    employed by Defendant “[a]t all relevant times” but admits that Klopson is a former bus driver
                                                                                                                                                      5    for the District. Defendant is without sufficient knowledge or information to admit or deny the
                                                                                                                                                      6    allegation that Klopson was “specifically charged with the transport of special education
                                                                                                                                                      7    students,” and on that basis, denies that allegations. The remaining allegations in ¶5 are legal
                                                                                                                                                      8    conclusions, legal contentions, and/or arguments to which no response is required.
                                                                                                                                                      9           6.      Defendant admits Jane Shamieh (“Superintendent Shamieh”) is and was the
                                                                                                                                                      10   Superintendent of Schools for Defendant, and that Defendant is located in Vacaville, in the
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11   County of Contra Costa, State of California. The remaining allegations in ¶6 are legal
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12   conclusions, legal contentions, and/or arguments to which no response is required. To the extent
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13   they are not, Defendant denies the remaining allegations.
                                                                                                                                                      14          7.      The allegations in ¶7 are legal conclusions, legal contentions, and/or arguments to
                                                                                                                                                      15   which no response is required.
                                                                                                                                                      16          8.      The allegations in ¶8 are legal conclusions, legal contentions, and/or arguments to
                                                                                                                                                      17   which no response is required.
                                                                                                                                                      18          9.      The allegations in ¶9 are legal conclusions, legal contentions, and/or arguments to
                                                                                                                                                      19   which no response is required.
                                                                                                                                                      20          10.     The allegations in ¶10 are legal conclusions, legal contentions, and/or arguments
                                                                                                                                                      21   to which no response is required.
                                                                                                                                                      22                                    JURISDICTION AND VENUE
                                                                                                                                                      23          11.     The allegations in ¶11 are legal conclusions, legal contentions, and/or arguments
                                                                                                                                                      24   to which no response is required.
                                                                                                                                                      25          12.     The allegations in ¶12 are legal conclusions, legal contentions, and/or arguments
                                                                                                                                                      26   to which no response is required.
                                                                                                                                                      27          13.     The allegations in ¶13 are legal conclusions, legal contentions, and/or arguments
                                                                                                                                                      28   to which no response is required.


                                                                                                                                                                                                        3
                                                                                                                                                                                DEFENDANT VACAVILLE UNIFIED SCHOOL DISTRICT’S
                                                                                                                                                                                ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                                                                           Case 2:19-cv-00273-KJM-DB Document 35 Filed 03/27/20 Page 4 of 17


                                                                                                                                                      1        ADMINISTRATIVE REQUIREMENTS OF THE GOVERNMENT CLAIMS ACT
                                                                                                                                                      2            14.     Defendant admits a claim was presented to Defendant on behalf of Plaintiff on or
                                                                                                                                                      3    about August 2, 2018, but Defendant is without sufficient knowledge or information to admit or
                                                                                                                                                      4    deny the allegation that Plaintiff’s claim was “for the injuries, losses, and damages they [sic]
                                                                                                                                                      5    suffered because of the occurrences described herein,” and on that basis, denies that allegation.
                                                                                                                                                      6    The remaining allegations in ¶14 are legal conclusions, legal contentions, and/or arguments to
                                                                                                                                                      7    which no response is required.
                                                                                                                                                      8            15.     Defendant admits it did not serve a Notice of Rejection to Plaintiff’s claim. The
                                                                                                                                                      9    remaining allegations of ¶15 are legal conclusions, legal contentions, and/or arguments to which
                                                                                                                                                      10   no response is required.
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11                                          FACTS ALLEGED
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12           16.     Defendant admits Plaintiff has Autism Spectrum Disorder and was eligible for
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13   special education services through VUSD’s Special Education Program and home-to-school
                                                                                                                                                      14   transportation services provided by the District. The remaining allegations of ¶16 are legal
                                                                                                                                                      15   conclusions, legal contentions, and/or arguments to which no response is required.
                                                                                                                                                      16           17.     Defendant admits that its website describes autism as, in part, “[a] developmental
                                                                                                                                                      17   disability significantly affective verbal and nonverbal communication and social interaction,
                                                                                                                                                      18   generally evident before age three that adversely affects a child’s educational performance.
                                                                                                                                                      19   Other characteristics often associated with autism are engagement in repetitive activities and
                                                                                                                                                      20   stereotyped movements, resistance to environmental change or change in daily routines, and
                                                                                                                                                      21   unusual response to sensory experiences.” Defendant is without sufficient knowledge or
                                                                                                                                                      22   information to admit or deny the remainder of the allegations in ¶17, and on that basis, denies
                                                                                                                                                      23   those allegations.
                                                                                                                                                      24           18.     Defendant admits Plaintiff was transported to and from school on a special
                                                                                                                                                      25   education bus operated by the District but is without sufficient knowledge or information to
                                                                                                                                                      26   admit or deny the allegation that she was transported “each day,” and on that basis, denies that
                                                                                                                                                      27   allegation. The allegation regarding providing adequate care and supervision to Plaintiff is a
                                                                                                                                                      28   legal conclusion, legal contention, and/or argument to which no response is required. Defendant


                                                                                                                                                                                                         4
                                                                                                                                                                                 DEFENDANT VACAVILLE UNIFIED SCHOOL DISTRICT’S
                                                                                                                                                                                 ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                                                                           Case 2:19-cv-00273-KJM-DB Document 35 Filed 03/27/20 Page 5 of 17


                                                                                                                                                      1    is without sufficient knowledge or information to admit or deny the remaining allegations in ¶18,
                                                                                                                                                      2    and on that basis, denies those allegations.
                                                                                                                                                      3            19.     Defendant admits that on February 6, 2018, Plaintiff was picked up from her
                                                                                                                                                      4    home in the morning by a VUSD school bus driven by Defendant Klopson. Defendant is
                                                                                                                                                      5    without sufficient knowledge or information to admit or deny the allegations in ¶19, and on that
                                                                                                                                                      6    basis, denies those allegations.
                                                                                                                                                      7            20.     Defendant admits that the VUSD school bus that transported Plaintiff on February
                                                                                                                                                      8    6, 2018 was equipped with a video camera, which recorded Plaintiff on the school bus. The
                                                                                                                                                      9    allegation that Plaintiff was “abused” is a legal conclusion, legal contention, and/or argument to
                                                                                                                                                      10   which no response is required.
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11           21.     Defendant admits that while Plaintiff was on the bus on February 6, 2018,
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12   Klopson told Plaintiff “do not kick the seat.” Defendant further admits Klopson told Plaintiff
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13   “your bad behavior is not acceptable.” Defendant further admits at approximately 8:04 a.m. on
                                                                                                                                                      14   February 6, 2018, Klopson stopped the bus to pick up another student. Defendant is without
                                                                                                                                                      15   sufficient knowledge or information to admit or deny the remainder of the allegations in ¶21, and
                                                                                                                                                      16   on that basis, denies those allegations.
                                                                                                                                                      17           22.     Defendant admits Klopson told Plaintiff that if she did not “get out of the aisle”
                                                                                                                                                      18   she would be moved “to the window” seat next to her. Defendant is without sufficient knowledge
                                                                                                                                                      19   or information to admit or deny the remainder of the allegations in ¶22, and on that basis, denies
                                                                                                                                                      20   those allegations.
                                                                                                                                                      21           23.     Defendant is without sufficient knowledge or information to admit or deny the
                                                                                                                                                      22   allegations in ¶23, and on that basis, denies those allegations.
                                                                                                                                                      23           24.     Defendant admits that on February 6, 2018, Plaintiff’s bus arrived at Browns
                                                                                                                                                      24   Valley Elementary School at approximately 8:10 a.m. and other students exited the bus.
                                                                                                                                                      25   Defendant further admits that while other students exited the bus, Plaintiff stood up and Klopson
                                                                                                                                                      26   told Plaintiff to sit down. Defendant further admits Klopson engaged in “knock-knock jokes”
                                                                                                                                                      27   with unknown individuals. Defendant is without sufficient knowledge or information to admit or
                                                                                                                                                      28   deny the remaining allegations in ¶24, and on that basis, denies those allegations.


                                                                                                                                                                                                         5
                                                                                                                                                                                 DEFENDANT VACAVILLE UNIFIED SCHOOL DISTRICT’S
                                                                                                                                                                                 ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                                                                           Case 2:19-cv-00273-KJM-DB Document 35 Filed 03/27/20 Page 6 of 17


                                                                                                                                                      1            25.     Defendant admits that on February 6, 2018 at approximately 8:12 a.m., Klopson
                                                                                                                                                      2    told Plaintiff “if I tell you to sit, I need you to sit” and “so you will be the last one off and today
                                                                                                                                                      3    on the ride home you’re going to be in the back of the bus.” Defendant is without sufficient
                                                                                                                                                      4    knowledge or information to admit or deny the remaining allegations in ¶25, and on that basis,
                                                                                                                                                      5    denies those allegations.
                                                                                                                                                      6            26.     Defendant admits that on February 6, 2018, at or around 8:16 a.m., Plaintiff’s
                                                                                                                                                      7    para-educator Sharon McCarter (“Ms. McCarter”) arrived at the bus. Defendant further admits
                                                                                                                                                      8    Klopson told Ms. McCarter, “we’ve been having a little battle of the wills so I’m sorry…”
                                                                                                                                                      9    Defendant further admits Klopson told Plaintiff “Okay Izzy it is your turn. You can come get
                                                                                                                                                      10   your backpack.” Defendant further admits Plaintiff remained in her seat when Klopson told her
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11   she could come get her backpack. Defendant further admits Plaintiff made a sound when
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12   Klopson invited her to retrieve her backpack. Defendant further admits Klopson told
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13   Ms. McCarter “maybe she’ll just have to go into the Principal’s office if she’s just so bad today.”
                                                                                                                                                      14   Defendant further admits Ms. McCarter offered to help while standing outside the bus.
                                                                                                                                                      15   Defendant is without sufficient knowledge or information to admit or deny the remaining
                                                                                                                                                      16   allegations in ¶26, and on that basis, denies those allegations.
                                                                                                                                                      17           27.     Defendant admits Klopson again told Plaintiff “time to go.” Defendant admits
                                                                                                                                                      18   Klopson told Plaintiff “you can get away with this at home but not on my bus.” Defendant is
                                                                                                                                                      19   without sufficient knowledge or information to admit or deny the remaining allegations in ¶27,
                                                                                                                                                      20   and on that basis, denies those allegations.
                                                                                                                                                      21           28.     Defendant admits that around 8:18 a.m., Klopson lifted Plaintiff from her seat and
                                                                                                                                                      22   dropped her onto the aisle of the bus, then pulled Plaintiff up by her jacket. Defendant further
                                                                                                                                                      23   admits Plaintiff said “please stop it” and that Klopson said “I’m not going to stop it unless you
                                                                                                                                                      24   stand up.” Defendant further admits Klopson said “get up” Defendant is without sufficient
                                                                                                                                                      25   knowledge or information to admit or deny the remaining allegations in ¶28, and on that basis,
                                                                                                                                                      26   denies those allegations.
                                                                                                                                                      27           29.     Defendant admits that around 8:20 a.m., Klopson closed the door to the bus.
                                                                                                                                                      28   Defendant further admits Klopson told Plaintiff “you done,” “nana nana nana nana na,” and


                                                                                                                                                                                                         6
                                                                                                                                                                                 DEFENDANT VACAVILLE UNIFIED SCHOOL DISTRICT’S
                                                                                                                                                                                 ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                                                                           Case 2:19-cv-00273-KJM-DB Document 35 Filed 03/27/20 Page 7 of 17


                                                                                                                                                      1    “nope.” Defendant is without sufficient knowledge or information to admit or deny the
                                                                                                                                                      2    remaining allegations in ¶29, and on that basis, denies those allegations.
                                                                                                                                                      3            30.    Defendant admits that when Klopson opened the door to the bus, she said “It’s ok,
                                                                                                                                                      4    I didn’t hurt her guys.” Defendant further admits Klopson spoke with Ms. McCarter after.
                                                                                                                                                      5    Defendant is without sufficient knowledge or information to admit or deny the remaining
                                                                                                                                                      6    allegations in ¶30, and on that basis, denies those allegations.
                                                                                                                                                      7            31.    Defendant admits that at approximately 8:26 a.m., Klopson drove away in the bus.
                                                                                                                                                      8    Defendant further admits that Klopson said “I’ll see you after school which should be
                                                                                                                                                      9    interesting.” Defendant further admits Klopson spoke with Ms. McCarter about students
                                                                                                                                                      10   following instructions. Defendant is without sufficient knowledge or information to admit or
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11   deny the remaining allegations in ¶31, and on that basis, denies those allegations.
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12           32.    Defendant admits that on the morning of February 6, 2018, Ms. McCarter was, at
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13   some point, at or near Plaintiff’s school bus. Defendant further admits that the “incident”
                                                                                                                                                      14   between Klopson and Plaintiff took place before the start of the school day. Defendant is
                                                                                                                                                      15   without sufficient knowledge or information to admit or deny the remaining allegations in ¶32,
                                                                                                                                                      16   and on that basis, denies those allegations.
                                                                                                                                                      17           33.    Defendant admits Ms. McCarter witnessed a portion of the incident between
                                                                                                                                                      18   Plaintiff and Klopson. Defendant denies that Ms. McCarter made no attempt to get on the bus,
                                                                                                                                                      19   district Klopson, call for help, or otherwise defuse the situation. Defendant denies that Ms.
                                                                                                                                                      20   McCarter “simply walked away from the bus and waited patiently for the abuse to stop.”
                                                                                                                                                      21   Defendant denies that “Ms. McCarter allowed Plaintiff to lay helplessly at her feet while she
                                                                                                                                                      22   engaged in conversation with Klopson […].” Defendant is without sufficient knowledge or
                                                                                                                                                      23   information to admit or deny the remaining allegations in ¶33, and on that basis, denies those
                                                                                                                                                      24   allegations.
                                                                                                                                                      25           34.    Defendant admits that at approximately 8:28 a.m. on February 6, 2018, Klopson
                                                                                                                                                      26   and Ms. McCarter stopped talking. Defendant denies the remaining allegations in ¶34.
                                                                                                                                                      27           35.    Defendant admits that on the morning of February 6, 2018, Ms. McCarter
                                                                                                                                                      28   reported the “incident” between Klopson and Plaintiff to Browns Valley Principal Lynn


                                                                                                                                                                                                         7
                                                                                                                                                                                 DEFENDANT VACAVILLE UNIFIED SCHOOL DISTRICT’S
                                                                                                                                                                                 ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                                                                           Case 2:19-cv-00273-KJM-DB Document 35 Filed 03/27/20 Page 8 of 17


                                                                                                                                                      1    Benevides (“Ms. Benevides”) and that an investigation was launched. Defendant further admits
                                                                                                                                                      2    that employees of Defendant viewed the video footage from the bus. Defendant denies all
                                                                                                                                                      3    remaining allegations of ¶35.
                                                                                                                                                      4              36.    Defendant denies all allegations of ¶36.
                                                                                                                                                      5              37.    Defendant admits the allegations of ¶37.
                                                                                                                                                      6              38.    Defendant admits the allegations of ¶38.
                                                                                                                                                      7              39.    Defendant admits that in or about February 2018, Superintendent Shamieh stated
                                                                                                                                                      8    to the press, “[t]here are no words to express why anyone would mistreat a child in that way” and
                                                                                                                                                      9    “[n]o child should ever have to experience something like that, especially at school.” Defendant
                                                                                                                                                      10   denies all remaining allegations of ¶39.
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11             40.    Defendant admits the allegations of ¶40.
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12             41.    Defendant denies all allegations of ¶41.
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13
                                                                                                                                                                                             FIRST CAUSE OF ACTION
                                                                                                                                                      14                          Violation of Constitutional Rights, 42 U.S.C. § 1983
                                                                                                                                                      15                           (Against All Defendants and DOES 1 through 50)

                                                                                                                                                      16             42.    Defendant hereby incorporates its responses to ¶¶1-41 as though fully set forth

                                                                                                                                                      17   herein.
                                                                                                                                                      18             43.-59. Pursuant to the Court’s February 19, 2020 ruling on Defendant’s Motion to

                                                                                                                                                      19   Dismiss and Plaintiff’s subsequent failure to amend the First Amended Complaint, this cause of
                                                                                                                                                      20   action has been dismissed as to Defendant District and Jane Shamieh; as such, Defendant neither

                                                                                                                                                      21   admits nor denies the allegations of ¶¶43-59.

                                                                                                                                                      22                                   SECOND CAUSE OF ACTION
                                                                                                                                                                             Discrimination in Violation of the Americans with Disabilities
                                                                                                                                                      23                                   Act, U.S.C. section 12131, et seq.
                                                                                                                                                      24                         (Against Defendant VUSD and DOES 1 through 25)

                                                                                                                                                      25             60.    Defendant hereby incorporates its responses to ¶¶1-59 as though fully set forth
                                                                                                                                                      26   herein.
                                                                                                                                                      27             61.-64. The allegations in ¶¶61-64 are legal conclusions, legal contentions, and/or
                                                                                                                                                      28   arguments to which no response is required.


                                                                                                                                                                                                           8
                                                                                                                                                                                   DEFENDANT VACAVILLE UNIFIED SCHOOL DISTRICT’S
                                                                                                                                                                                   ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                                                                           Case 2:19-cv-00273-KJM-DB Document 35 Filed 03/27/20 Page 9 of 17


                                                                                                                                                      1              65.    The allegations in ¶65 are legal conclusions, legal contentions, and/or arguments
                                                                                                                                                      2    to which no response is required. To the extent that any of the allegations in ¶65 require a
                                                                                                                                                      3    response, Defendant admits Plaintiff has a disability and further admits VUSD is a public entity
                                                                                                                                                      4    within the meaning of Title II of the ADA.
                                                                                                                                                      5              66.-68. The allegations in ¶¶66-68 are legal conclusions, legal contentions, and/or
                                                                                                                                                      6    arguments to which no response is required. To the extent that any of the allegations in ¶¶66-68
                                                                                                                                                      7    require a response, Defendant denies all allegations.
                                                                                                                                                      8              69.    The allegations in ¶69 are legal conclusions, legal contentions, and/or arguments
                                                                                                                                                      9    to which no response is required. To the extent that any of the allegations in ¶69 require a
                                                                                                                                                      10   response, Defendant lacks sufficient knowledge to admit or deny the allegations.
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11             70.-74. The allegations in ¶¶70-74 are legal conclusions, legal contentions, and/or
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12   arguments to which no response is required. To the extent that any of the allegations in ¶¶70-74
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13   require a response, Defendant denies all allegations.
                                                                                                                                                      14                                    THIRD CAUSE OF ACTION
                                                                                                                                                                             Discrimination in Violation of the Rehabilitation Act of 1973,
                                                                                                                                                      15                                        29 U.S.C. section 794
                                                                                                                                                      16                         (Against Defendant VUSD and DOES 1 through 25)

                                                                                                                                                      17             75.    Defendant hereby incorporates its responses to ¶¶1-74 as though fully set forth
                                                                                                                                                      18   herein.
                                                                                                                                                      19             76.    The allegations in ¶76 are legal conclusions, legal contentions, and/or arguments
                                                                                                                                                      20   to which no response is required.
                                                                                                                                                      21             77.    The allegations in ¶77 are legal conclusions, legal contentions, and/or arguments
                                                                                                                                                      22   to which no response is required. To the extent a response is required, Defendant admits it is a
                                                                                                                                                      23   recipient of Federal financial assistance. As Plaintiff does not define “the specific public
                                                                                                                                                      24   facilities described herein and the activities that take place therein,” Defendant denies the
                                                                                                                                                      25   remainder of the allegations of ¶77.
                                                                                                                                                      26             78.    The allegations in ¶78 are legal conclusions, legal contentions, and/or arguments
                                                                                                                                                      27   to which no response is required. To the extent a response is required, Defendant denies these
                                                                                                                                                      28   allegations.


                                                                                                                                                                                                           9
                                                                                                                                                                                   DEFENDANT VACAVILLE UNIFIED SCHOOL DISTRICT’S
                                                                                                                                                                                   ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                                                                           Case 2:19-cv-00273-KJM-DB Document 35 Filed 03/27/20 Page 10 of 17


                                                                                                                                                      1               79.    The allegations in ¶79 are legal conclusions, legal contentions, and/or arguments
                                                                                                                                                      2     to which no response is required. To the extent a response is required, Defendant denies these
                                                                                                                                                      3     allegations.
                                                                                                                                                      4               80.-84. The allegations in ¶¶80-84 are legal conclusions, legal contentions, and/or
                                                                                                                                                      5     arguments to which no response is required. To the extent a response is required, Defendant
                                                                                                                                                      6     denies these allegations.
                                                                                                                                                      7
                                                                                                                                                                                                FOURTH CAUSE OF ACTION
                                                                                                                                                      8                                                   Negligence
                                                                                                                                                                                        (Against All Defendants and DOES 1 through 50)
                                                                                                                                                      9
                                                                                                                                                      10              85.    Defendant hereby incorporates its responses to ¶¶1-84 as though fully set forth
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11    herein.
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12              86.-98. The allegations in ¶¶86-98 are legal conclusions, legal contentions, and/or
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13    arguments to which no response is required. To the extent a response is required, Defendant

                                                                                                                                                      14    denies these allegations.

                                                                                                                                                      15
                                                                                                                                                                                                 FIFTH CAUSE OF ACTION
                                                                                                                                                      16                            Negligent Hiring, Supervision, or Retention of Employee
                                                                                                                                                                                                  (Against Defendant VUSD)
                                                                                                                                                      17
                                                                                                                                                      18              99.    Defendant hereby incorporates its responses to ¶¶1-98 as though fully set forth

                                                                                                                                                      19    herein.

                                                                                                                                                      20              100.-107. The allegations in ¶¶100-107 are legal conclusions, legal contentions, and/or

                                                                                                                                                      21    arguments to which no response is required. To the extent a response is required, Defendant

                                                                                                                                                      22    denies these allegations.

                                                                                                                                                      23
                                                                                                                                                                                                  SIXTH CAUSE OF ACTION
                                                                                                                                                      24                                                  Assault
                                                                                                                                                                                              (Against Defendant KLOPSON)
                                                                                                                                                      25
                                                                                                                                                      26              108.   Defendant hereby incorporates its responses to ¶¶1-107 as though fully set forth

                                                                                                                                                      27    herein.

                                                                                                                                                      28              109.-116. Inasmuch as this cause of action is not asserted against Defendant, Defendant



                                                                                                                                                                                                           10
                                                                                                                                                                                    DEFENDANT VACAVILLE UNIFIED SCHOOL DISTRICT’S
                                                                                                                                                                                    ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                                                                           Case 2:19-cv-00273-KJM-DB Document 35 Filed 03/27/20 Page 11 of 17


                                                                                                                                                      1     neither admits nor denies the allegations of ¶¶109-116.
                                                                                                                                                      2
                                                                                                                                                                                             SEVENTH CAUSE OF ACTION
                                                                                                                                                      3                                                  Battery
                                                                                                                                                      4                                       (Against Defendant KLOPSON)

                                                                                                                                                      5               117.   Defendant hereby incorporates its responses to ¶¶1-116 as though fully set forth

                                                                                                                                                      6     herein.

                                                                                                                                                      7               118.-125. Inasmuch as this cause of action is not asserted against Defendant, Defendant

                                                                                                                                                      8     neither admits nor denies the allegations of ¶¶118-125.

                                                                                                                                                      9
                                                                                                                                                                                                 EIGHTH CAUSE OF ACTION
                                                                                                                                                      10                                               False Imprisonment
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                                                                 (Against Defendant KLOPSON)
                                                                                                                                                      11
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12              126.   Defendant hereby incorporates its responses to ¶¶1-125 as though fully set forth
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13    herein.

                                                                                                                                                      14              127.-134. Inasmuch as this cause of action is not asserted against Defendant, Defendant

                                                                                                                                                      15    neither admits nor denies the allegations of ¶¶127-134.

                                                                                                                                                      16
                                                                                                                                                                                           NINTH CAUSE OF ACTION
                                                                                                                                                      17          Discrimination in Violation of the Unruh Civil Rights Act, Civil Code section 51
                                                                                                                                                                               (Against Defendant VUSD and DOES 1 through 25)
                                                                                                                                                      18
                                                                                                                                                      19              135.   Defendant hereby incorporates its responses to ¶¶1-134 as though fully set forth

                                                                                                                                                      20    herein.

                                                                                                                                                      21              136.-149. The allegations in ¶¶136-149 are legal conclusions, legal contentions, and/or

                                                                                                                                                      22    arguments to which no response is required. To the extent a response is required, Defendant

                                                                                                                                                      23    denies these allegations.

                                                                                                                                                      24
                                                                                                                                                                                             TENTH CAUSE OF ACTION
                                                                                                                                                      25                     Discrimination in Violation of Bane Act, Civil Code section 52.1
                                                                                                                                                                                      (Against Defendants VUSD and KLOPSON)
                                                                                                                                                      26
                                                                                                                                                      27              150.   Defendant hereby incorporates its responses to ¶¶1-149 as though fully set forth

                                                                                                                                                      28    herein.



                                                                                                                                                                                                          11
                                                                                                                                                                                   DEFENDANT VACAVILLE UNIFIED SCHOOL DISTRICT’S
                                                                                                                                                                                   ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                                                                           Case 2:19-cv-00273-KJM-DB Document 35 Filed 03/27/20 Page 12 of 17


                                                                                                                                                      1               151.-160. The allegations in ¶¶151-160 are legal conclusions, legal contentions, and/or
                                                                                                                                                      2     arguments to which no response is required. To the extent a response is required, Defendant
                                                                                                                                                      3     denies these allegations.
                                                                                                                                                      4
                                                                                                                                                                                          ELEVENTH CAUSE OF ACTION
                                                                                                                                                      5               Discrimination in Violation of California Education Code section 200 et seq.
                                                                                                                                                      6                                (Against VUSD and DOES 1 through 25)

                                                                                                                                                      7               161.     Defendant hereby incorporates its responses to ¶¶1-160 as though fully set forth

                                                                                                                                                      8     herein.

                                                                                                                                                      9               162.-167. Pursuant to the Court’s February 19, 2020 ruling on Defendant’s Motion to

                                                                                                                                                      10    Dismiss and Plaintiff’s subsequent failure to amend the First Amended Complaint, this cause of
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11    action has been dismissed; as such, Defendant neither admits nor denies the allegations of ¶¶162-
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12    167.
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13
                                                                                                                                                                                             TWELFTH CAUSE OF ACTION
                                                                                                                                                      14                                 Intentional Infliction of Emotional Distress
                                                                                                                                                                                              (Against Defendant KLOPSON)
                                                                                                                                                      15
                                                                                                                                                      16              168.     Defendant hereby incorporates its responses to ¶¶1-167 as though fully set forth

                                                                                                                                                      17    herein.

                                                                                                                                                      18              169.-176. Inasmuch as this cause of action is not asserted against Defendant, Defendant

                                                                                                                                                      19    neither admits nor denies the allegations of ¶¶169-176.

                                                                                                                                                      20
                                                                                                                                                                                           THIRTEENTH CAUSE OF ACTION
                                                                                                                                                      21                                  Negligent Infliction of Emotional Distress
                                                                                                                                                                             (Against All Non-Public Entity Defendants and DOES 1 through 50)
                                                                                                                                                      22
                                                                                                                                                      23              177.     Defendant hereby incorporates its responses to ¶¶1-176 as though fully set forth

                                                                                                                                                      24    herein.

                                                                                                                                                      25              178.-183. Plaintiff agreed to merge this claim with her Negligence claim, and neither

                                                                                                                                                      26    claim has been stated against Defendant; therefore, inasmuch as this claim is not asserted against

                                                                                                                                                      27    Defendant, Defendant neither admits nor denies the allegations of ¶¶178-183.

                                                                                                                                                      28    ///



                                                                                                                                                                                                            12
                                                                                                                                                                                     DEFENDANT VACAVILLE UNIFIED SCHOOL DISTRICT’S
                                                                                                                                                                                     ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                                                                           Case 2:19-cv-00273-KJM-DB Document 35 Filed 03/27/20 Page 13 of 17


                                                                                                                                                      1                                        AFFIRMATIVE DEFENSES
                                                                                                                                                      2             1.      AS AND FOR A SEPARATE AND DISTINCT AFFIRMATIVE DEFENSE TO
                                                                                                                                                      3     THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant alleges that the First
                                                                                                                                                      4     Amended Complaint and each claim therein fails to state facts sufficient to constitute a claim for
                                                                                                                                                      5     relief against Defendant.
                                                                                                                                                      6             2.      AS AND FOR A FURTHER, SEPARATE AND DISTINCT AFFIRMATIVE
                                                                                                                                                      7     DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant alleges
                                                                                                                                                      8     that Plaintiff failed to mitigate her alleged damages, if any, and is therefore barred from
                                                                                                                                                      9     recovering damages that could have been prevented.
                                                                                                                                                      10            3.      AS AND FOR A FURTHER, SEPARATE AND DISTINCT AFFIRMATIVE
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11    DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant alleges
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12    that the applicable statutes of limitations have expired, barring Plaintiff’s action.
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13            4.      AS AND FOR A FURTHER, SEPARATE AND DISTINCT AFFIRMATIVE
                                                                                                                                                      14    DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant alleges
                                                                                                                                                      15    that any injury, damage or loss that may have been sustained by Plaintiff was proximately caused
                                                                                                                                                      16    by the intervening acts and/or omissions of third persons and/or entities and/or other parties to
                                                                                                                                                      17    this lawsuit and not by any act or omission of Defendant. Alternatively, any amount that
                                                                                                                                                      18    Plaintiff might be entitled to recover against Defendant must be reduced by the amount of
                                                                                                                                                      19    damages attributable to intervening acts and/or omissions of such third persons and/or entities
                                                                                                                                                      20    and/or other parties to this lawsuit.
                                                                                                                                                      21            5.      AS AND FOR A FURTHER, SEPARATE AND DISTINCT AFFIRMATIVE
                                                                                                                                                      22    DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant alleges
                                                                                                                                                      23    that any injury, damage or loss that may have been sustained by Plaintiff was proximately caused
                                                                                                                                                      24    by the acts and/or omissions of Plaintiff and not by any act or omission of Defendant.
                                                                                                                                                      25    Alternatively, any amount that Plaintiff may be entitled to recover against Defendant must be
                                                                                                                                                      26    reduced by the amount of damages attributable to Plaintiff’s own acts and/or omissions.
                                                                                                                                                      27            6.      AS AND FOR A FURTHER, SEPARATE AND DISTINCT AFFIRMATIVE
                                                                                                                                                      28    DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN Defendant alleges


                                                                                                                                                                                                          13
                                                                                                                                                                                   DEFENDANT VACAVILLE UNIFIED SCHOOL DISTRICT’S
                                                                                                                                                                                   ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                                                                           Case 2:19-cv-00273-KJM-DB Document 35 Filed 03/27/20 Page 14 of 17


                                                                                                                                                      1     that Plaintiff’s First Amended Complaint, and each claim therein, is barred because Plaintiff has
                                                                                                                                                      2     failed to comply with the statutory prerequisites to bringing this action.
                                                                                                                                                      3             7.       AS AND FOR A FURTHER, SEPARATE AND DISTINCT AFFIRMATIVE
                                                                                                                                                      4     DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant alleges
                                                                                                                                                      5     that Plaintiff’s claims, and each of them, are barred due to Plaintiff’s and/or her parents’
                                                                                                                                                      6     misrepresentation(s) and/or failure to disclose material facts.
                                                                                                                                                      7             8.       AS AND FOR A FURTHER, SEPARATE AND DISTINCT AFFIRMATIVE
                                                                                                                                                      8     DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant alleges
                                                                                                                                                      9     that Defendant was exercising the discretion vested in Defendant or Defendant’s employees, and
                                                                                                                                                      10    Plaintiff is therefore precluded from recovering from Defendant whether or not such discretion
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11    was abused.
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12            9.       AS AND FOR A FURTHER, SEPARATE AND DISTINCT AFFIRMATIVE
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13    DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant alleges
                                                                                                                                                      14    that Plaintiff’s claims are premised on requiring Defendants to violate the protected rights of
                                                                                                                                                      15    others, including parties to this litigation.
                                                                                                                                                      16            10.      AS AND FOR A FURTHER, SEPARATE AND DISTINCT AFFIRMATIVE
                                                                                                                                                      17    DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant alleges
                                                                                                                                                      18    that at all times, Defendant acted in good faith.
                                                                                                                                                      19            11.      AS AND FOR A FURTHER, SEPARATE AND DISTINCT, AFFIRMATIVE
                                                                                                                                                      20    DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant alleges
                                                                                                                                                      21    that the First Amended Complaint, and each separate claim therein, is barred by the doctrine of
                                                                                                                                                      22    estoppel.
                                                                                                                                                      23            12.      AS AND FOR A FURTHER, SEPARATE AND DISTINCT, AFFIRMATIVE
                                                                                                                                                      24    DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant alleges
                                                                                                                                                      25    that the First Amended Complaint, and each separate claim therein, is barred by the doctrine of
                                                                                                                                                      26    unclean hands.
                                                                                                                                                      27            13.      AS AND FOR A FURTHER, SEPARATE AND DISTINCT, AFFIRMATIVE
                                                                                                                                                      28    DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant alleges


                                                                                                                                                                                                          14
                                                                                                                                                                                   DEFENDANT VACAVILLE UNIFIED SCHOOL DISTRICT’S
                                                                                                                                                                                   ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                                                                           Case 2:19-cv-00273-KJM-DB Document 35 Filed 03/27/20 Page 15 of 17


                                                                                                                                                      1     that Plaintiff failed to exhaust her administrative and judicial remedies.
                                                                                                                                                      2             14.     AS AND FOR A FURTHER, SEPARATE AND DISTINCT AFFIRMATIVE
                                                                                                                                                      3     DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant asserts
                                                                                                                                                      4     all defenses available pursuant to Federal Rule of Civil Procedure, Rule 12(b)(2), (4), (5), and
                                                                                                                                                      5     (6).
                                                                                                                                                      6             15.     AS AND FOR A FURTHER, SEPARATE AND DISTINCT AFFIRMATIVE
                                                                                                                                                      7     DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant claims
                                                                                                                                                      8     all of the defenses and immunities provided by the United States Code Sections and the United
                                                                                                                                                      9     States Constitution sued upon by Plaintiff and any code sections related thereto or cases
                                                                                                                                                      10    thereunder.
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11            16.     AS AND FOR A FURTHER, SEPARATE AND DISTINCT AFFIRMATIVE
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12    DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant alleges
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13    that it is entitled to its attorneys’ fees under and the federal statutes Plaintiff sue under because
                                                                                                                                                      14    Plaintiff’s action is frivolous, unreasonable and without foundation.
                                                                                                                                                      15            17.     AS AND FOR A FURTHER, SEPARATE AND DISTINCT AFFIRMATIVE
                                                                                                                                                      16    DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant alleges
                                                                                                                                                      17    that it is immune from liability for any and all injuries or damages alleged in the First Amended
                                                                                                                                                      18    Complaint and assert all defenses and rights granted to them by virtue of the provisions of
                                                                                                                                                      19    Government Code Sections 810 through 996.6, inclusive, including, but not limited to, Sections
                                                                                                                                                      20    815, 815.2, 818, 818.8, 820, 820.2, 820.8, 821.6 and 822.2.
                                                                                                                                                      21            18.     AS AND FOR A FURTHER, SEPARATE AND DISTINCT AFFIRMATIVE
                                                                                                                                                      22    DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant alleges
                                                                                                                                                      23    that Plaintiff’s Complaint is fatally defective to the extent that it attempts to state claims and/or
                                                                                                                                                      24    facts not fairly reflected in a timely filed government tort claim.
                                                                                                                                                      25            19.     AS AND FOR A FURTHER, SEPARATE AND DISTINCT AFFIRMATIVE
                                                                                                                                                      26    DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant asserts
                                                                                                                                                      27    those defenses available pursuant to the provisions of the California Education Code.
                                                                                                                                                      28    ///


                                                                                                                                                                                                         15
                                                                                                                                                                                  DEFENDANT VACAVILLE UNIFIED SCHOOL DISTRICT’S
                                                                                                                                                                                  ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                                                                           Case 2:19-cv-00273-KJM-DB Document 35 Filed 03/27/20 Page 16 of 17


                                                                                                                                                      1             20.    AS AND FOR A FURTHER, SEPARATE AND DISTINCT AFFIRMATIVE
                                                                                                                                                      2     DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant asserts
                                                                                                                                                      3     those defenses available pursuant to the provisions of the California Government Code.
                                                                                                                                                      4             21.    AS AND FOR A FURTHER, SEPARATE AND DISTINCT AFFIRMATIVE
                                                                                                                                                      5     DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant claims a
                                                                                                                                                      6     reduction in any judgment for medical-related expenses pursuant to California Government Code
                                                                                                                                                      7     §985.
                                                                                                                                                      8             22.    AS AND FOR A FURTHER, SEPARATE AND DISTINCT AFFIRMATIVE
                                                                                                                                                      9     DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant alleges
                                                                                                                                                      10    that answering Defendant did not have notice of the alleged wrongful conduct described in
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11    Plaintiff’s complaint.
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12            23.     AS AND FOR A FURTHER, SEPARATE AND DISTINCT AFFIRMATIVE
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13    DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant alleges
                                                                                                                                                      14    that it was not deliberately indifferent to any alleged act.
                                                                                                                                                      15            24.     AS AND FOR A FURTHER, SEPARATE AND DISTINCT AFFIRMATIVE
                                                                                                                                                      16    DEFENSE TO THE FIRST AMENDED COMPLAINT ON FILE HEREIN, Defendant alleges
                                                                                                                                                      17    that because the First Amended Complaint is couched in conclusory terms, Defendant cannot
                                                                                                                                                      18    fully anticipate all affirmative defenses that may be applicable to the within action. Accordingly,
                                                                                                                                                      19    the right to assert additional affirmative defenses, if any and to the extent that such affirmative
                                                                                                                                                      20    defenses are applicable, is hereby reserved.
                                                                                                                                                      21            WHEREFORE, Defendant prays that Plaintiff take nothing by reason of her First
                                                                                                                                                      22    Amended Complaint; that Defendant be awarded attorneys’ fees and costs of suit incurred
                                                                                                                                                      23    herein; and for such other and further relief as this Court may deem just and proper; furthermore,
                                                                                                                                                      24    if damages are awarded, the Court apportion the damages, if any, pursuant to the doctrine of
                                                                                                                                                      25    comparative fault and §1431 of the California Civil Code.
                                                                                                                                                      26    ///
                                                                                                                                                      27    ///
                                                                                                                                                      28    ///


                                                                                                                                                                                                            16
                                                                                                                                                                                     DEFENDANT VACAVILLE UNIFIED SCHOOL DISTRICT’S
                                                                                                                                                                                     ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                                                                           Case 2:19-cv-00273-KJM-DB Document 35 Filed 03/27/20 Page 17 of 17


                                                                                                                                                      1                                   REQUEST FOR JURY TRIAL
                                                                                                                                                      2          Defendant hereby requests a jury trial as to all issues for which a jury trial may be had.
                                                                                                                                                      3
                                                                                                                                                      4     Dated: March 27, 2020                         JOHNSON SCHACHTER & LEWIS
                                                                                                                                                                                                          A Professional Law Corporation
                                                                                                                                                      5
                                                                                                                                                      6                                                   By:_/s/ Jason M. Sherman___________________
                                                                                                                                                                                                              JASON M. SHERMAN
                                                                                                                                                      7                                                       KRISTEN M. CAPRINO
                                                                                                                                                                                                          Attorney for Defendant VACAVILLE UNIFIED
                                                                                                                                                      8                                                   SCHOOL DISTRICT
                                                                                                                                                      9
                                                                                                                                                      10
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13
                                                                                                                                                      14
                                                                                                                                                      15
                                                                                                                                                      16
                                                                                                                                                      17
                                                                                                                                                      18
                                                                                                                                                      19
                                                                                                                                                      20
                                                                                                                                                      21
                                                                                                                                                      22
                                                                                                                                                      23
                                                                                                                                                      24
                                                                                                                                                      25
                                                                                                                                                      26
                                                                                                                                                      27
                                                                                                                                                      28


                                                                                                                                                                                                      17
                                                                                                                                                                               DEFENDANT VACAVILLE UNIFIED SCHOOL DISTRICT’S
                                                                                                                                                                               ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT
